Exhibit 10.27

 
 
 Third Amendment to Employment Agreement


This Third Amendment to Employment Agreement (the “Amendment”) is entered into
as of December 31, 2008 between OMP, Inc., a Delaware corporation (“OMP”) and
Steven R. Carlson (“Executive”).


Recitals:


Whereas, Executive and the Company are parties to an Employment Agreement
entered into as of March 1, 2005, as amended by the First Amendment to
Employment Agreement on or about August 6, 2007 and Second Amendment to
Employment Agreement as of March 1, 2008 (the “Original Agreement”); and


Whereas, Executive and the Company wish to make certain changes to the severance
payment provisions solely to ensure that the Original Agreement will comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).


Agreement:


Now, Therefore, for due and valid consideration as set forth herein, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:


1.  
Defined Terms.  Unless otherwise defined, capitalized terms used in this
Amendment shall have the meanings assigned to them in the Original Agreement.



2.  
Severance Payments.  Executive is entitled to receive certain severance payments
pursuant to Section 3.3, 3.4 and 3.5 of the Original Agreement (the “Severance
Payments”) as follows:



a.  
Upon death/disability (6 months, payable over the six month period following
such death or disability);

b.  
As the result of an involuntary termination (18 months payable in a lump sum
within thirty (30) days of such termination event); and

c.  
Upon a Change in Control, including Executive’s right to voluntarily terminate
his employment upon such Change in Control for any reason or Good Reason without
a corresponding cure period (18 months payable in a lump sum within thirty (30)
days following such termination event).



In order to comply with Section 409A, Sections 3.3, 3.4 and 3.5 shall be
amended, if so required, to provide that any of such payments shall be made in
one lump sum on the first day of the seventh month following such event

-  -
 
 

--------------------------------------------------------------------------------

 

giving rise to the Severance Payment as provided in the new Section 5.11 that
reads in full as follows below in Section 3.


3.  
Additional Tax Provision Language.   A new  Section 5.11 shall be added to the
Original Agreement and read in full as follows:

 
“5.11  Taxes.
 
 
(a)            Section 409A Compliance.  To the extent the severance payments
paid pursuant to Section 3.3, 3.4 or 3.5  (unless otherwise exempt under
Treasury Regulations) are subject to the distribution requirements of Section
409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the “Code”),
including, without limitation, the requirement of Section 409A(a)(2)(B)(i) of
the Code that payments or benefits be delayed until six (6) months after
Executive’s separation from service (or death, if earlier) if Executive is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service, then in such event, on the first day
following the conclusion of the six-month delay period, Executive shall receive
a lump sum payment or benefit in an amount equal to the separation payments and
benefits that were so delayed.
 
 
In addition, if the continued benefits under Sections 3.3, 3.4 or 3.5 (or
reimbursements for the cost of such benefits, as applicable) are taxable to
Executive or otherwise result in income imputed to Executive, then if Executive
is a “specified employee,” to the extent necessary to avoid a violation of
Section 409A of the Code, Executive shall pay for such benefits for the first
six months following Executive’s separation from service and shall be reimbursed
for such payments on the first day of the seventh month following such
separation from service (or death, if earlier).
 
 
The term "termination of employment” as it appears in Section 3 shall be
interpreted consistent with the term "separation from service" within the
meaning of section Treasury Regulation §1.409A-1(h) to the extent strictly
necessary to either qualify the arrangement as an involuntary separation
arrangement that is exempt from section 409A of the Code, or establish a time of
payment that complies with section 409A of the Code.
 
 
(b)  Section 280G. Notwithstanding anything herein to the contrary, to the
extent that the severance benefits to be paid to Executive hereunder exceed an
amount equal to 2.99 times the Executive’s “base amount” as determined pursuant
to Section 280G of the Code, the amount of the severance benefits shall be
reduced to the minimum extent necessary to ensure that the severance benefits do
not exceed the amount determined pursuant to Section 280G of the Code.  Any such
reductions shall be made first from compensation which is not deferred
compensation subject to regulation under Section 409A of the Code; thereafter
the Board of Directors (or Compensation Committee thereof) may determine the
order of compensation to be paid out. This Section 11(b) shall apply only with
 

-  -
 
 

--------------------------------------------------------------------------------

 

 
respect to a severance benefit which is a “parachute payment” within the meaning
of Section 280G of the Code. “
 
4.  
Remaining Agreement.  Except as set forth in this Amendment, the Original
Agreement shall remain in full force and effect without alteration or amendment.





 

 
OMP, Inc.
 
 
 
By:  __________________________
             Ronald P. Badie,
             Chairman, Compensation Committee
 
 
 
__________________________
     Steven R Carlson
   




-  -
 
 

--------------------------------------------------------------------------------

 
